 



Exhibit 10.8

SEVERANCE AGREEMENT

         THIS AGREEMENT, is entered into by and between BAKER HUGHES
INCORPORATED, a Delaware corporation (the “Company”), and                    
(the “Executive”) on                    , but effective for all purposes as of  
                  (the “Effective Date”).

         WHEREAS, the Company recognizes that one of its most valuable assets is
its key management executives; and

         WHEREAS, the Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a Change in Control exists and
that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and

         WHEREAS, the Company would like to provide severance benefits in the
event that the employment of a key management executive is involuntarily
terminated in conjunction with a change in control;

         NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:

         1. Defined Terms. For purposes of this Agreement, the following terms
shall have the meanings indicated below:

“Affiliate” means any entity which is a member of (i) the same controlled group
of corporations within the meaning of section 414(b) of the Code with Baker
Hughes, (ii) a trade or business (whether or not incorporated) which is under
common control (within the meaning of section 414(c) of the Code) with Baker
Hughes or (iii) an affiliated service group (within the meaning of section
414(m) of the Code) with Baker Hughes.

“Annual Incentive Plan” means the Baker Hughes Incorporated 1995 Employee Annual
Incentive Compensation Plan, as amended and/or restated from time to time, any
guidelines issued pursuant to such plan, and any other incentive compensation
plans adopted by the Company from time to time which are in replacement of or in
addition to such plan.

“Assets” means assets of any kind owned by Baker Hughes, including but not
limited to securities of Baker Hughes’ direct and indirect subsidiaries and
Affiliates.

“Baker Hughes” means Baker Hughes Incorporated, a Delaware corporation, and any
successor by merger or otherwise.

“Base Compensation” means a Executive’s base salary or wages (as defined in
section 3401(a) of the Code for purposes of federal income tax withholding) from
the Company, modified by including any portion thereof that such Executive could
have received in cash in lieu of any elective deferrals made by the Executive
pursuant to the Supplemental Retirement Plan (other than deferrals of

- 1 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

bonuses) or pursuant to a qualified cash or deferred arrangement described in
section 401(k) of the Code and any elective contributions under a cafeteria plan
described in section 125, and modified further by excluding any bonus, incentive
compensation (including but not limited to equity-based compensation),
commissions, expense reimbursements or other expense allowances, fringe benefits
(cash and noncash), moving expenses, deferred compensation (other than elective
deferrals by the Executive under a qualified cash or deferred arrangement
described in section 401(k) of the Code or the Supplemental Retirement Plan that
are expressly included in “Base Compensation” under the foregoing provisions of
this definition), welfare benefits as defined in ERISA, overtime pay, special
performance compensation amounts and severance compensation.

“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
those terms in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

“Board” means the Board of Directors of Baker Hughes or other governing body of
Baker Hughes or its direct or indirect parent.

“Bonus” means each annual incentive bonus, if any, paid in cash by the Company
to or for the benefit of an Employee for services rendered or labor performed
while an Employee. Annual bonuses are generally paid with respect to a completed
fiscal year by the Company to its employees pursuant to the Annual Incentive
Plan. An Employee’s Bonus shall be determined by including any portion thereof
that such Executive could have received in cash in lieu of (i) any elective
deferrals made by such Executive pursuant to the Supplemental Retirement Plan or
(ii) elective contributions made on such Executive’s behalf by the Company
pursuant to a qualified cash or deferred arrangement (as defined in section
401(k) of the Code) or pursuant to a plan maintained under section 125 of the
Code.

“Cause” means (i) the willful and continued failure by the Employee to
substantially perform the Employee’s duties with the Company (other than any
such failure resulting from the Employee’s incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to the
Employee by the Board (or by a delegate appointed by the Board), which demand
specifically identifies the manner in which the Board believes that the Employee
has not substantially performed the Employee’s duties, or (ii) the willful
engaging by the Employee in conduct which is demonstrably and materially
injurious to the Company or any of its Affiliates, monetarily or otherwise. For
purposes of Sections (i) and (ii) of this definition, (A) no act, or failure to
act, on the Employee’s part shall be deemed “willful” if done, or omitted to be
done, by the Employee in good faith and with reasonable belief that the act, or
failure to act, was in the best interest of the Company and (B) in the event of
a dispute concerning the application of this provision, no claim by the Company
that Cause exists shall be given effect unless the Company establishes to the
Board by clear and convincing evidence that Cause exists.

“Change in Control” means the occurrence of any of the following events:

         (a) the individuals who are Incumbent Directors cease for any reason to
constitute a majority of the members of the Board;

         (b) the consummation of a Merger of Baker Hughes or an Affiliate of
Baker

- 2 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

Hughes with another Entity, unless the individuals and Entities who were the
Beneficial Owners of the Voting Securities of Baker Hughes outstanding
immediately prior to such Merger own, directly or indirectly, at least 50
percent of the combined voting power of the Voting Securities of any of Baker
Hughes, the surviving Entity or the parent of the surviving Entity outstanding
immediately after such Merger;

         (c) any Person, other than a Specified Owner, becomes a Beneficial
Owner, directly or indirectly, of securities of Baker Hughes representing
30 percent or more of the combined voting power of Baker Hughes’ then
outstanding Voting Securities;

         (d) a sale, transfer, lease or other disposition of all or
substantially all of Baker Hughes’ Assets is consummated (an “Asset Sale”),
unless:

            (1) the individuals and Entities who were the Beneficial Owners of
the Voting Securities of Baker Hughes immediately prior to such Asset Sale own,
directly or indirectly, 50 percent or more of the combined voting power of the
Voting Securities of the Entity that acquires such Assets in such Asset Sale or
its parent immediately after such Asset Sale in substantially the same
proportions as their ownership of Baker Hughes’ Voting Securities immediately
prior to such Asset Sale; or

            (2) the individuals who comprise the Board immediately prior to such
Asset Sale constitute a majority of the board of directors or other governing
body of either the Entity that acquired such Assets in such Asset Sale or its
parent (or a majority plus one member where such board or other governing body
is comprised of an odd number of directors); or

         (e) The stockholders of Baker Hughes approve a plan of complete
liquidation or dissolution of Baker Hughes.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
act.

“Committee” means, prior to a Change in Control or a Potential Change in
Control, the Compensation Committee of the Board. After a Change in Control or a
Potential Change in Control, “Committee” means (i) the individuals (not fewer
than three (3) in number) who, on the date six months prior to the Change in
Control constitute the Compensation Committee of the Board, plus, (ii) in the
event that fewer than three (3) individuals are available from the group
specified in clause (i) above for any reason, such individuals as may be
appointed by the individual or individuals so available (including for this
purpose any individual or individuals previously so appointed under this clause
(ii)); provided, however, that the maximum number of individuals constituting
the Committee after a Change in Control or Potential Change in Control shall not
exceed six (6).

“Company” means Baker Hughes. In the event that the Executive’s employer is a
subsidiary of Baker Hughes, Company shall include the Executive’s employer where
appropriate and Baker Hughes will cause the Executive’s employer to take any
actions necessary to satisfy the obligations of the Company under this
Agreement.

“Disability” means the Executive’s incapacity due to physical or mental illness
that has caused the

- 3 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

Executive to be absent from full-time performance of his duties with the Company
for a period of six (6) consecutive months.

“Effective Date” means the date identified in the introduction of this
Agreement..

“Employee” means an individual (i) who is employed in the services of the
Company on the Company’s active payroll, and (ii) who is also a United
States-based executive salary grade system employee (under the Company’s then
current payroll system categories), or any comparable executive designations in
any system that replaces the United States-based salary grade system.

“Employment Termination Date” means the date as of which Executive incurs a
Termination of Employment determined in accordance with the provisions of
Section 5.2.

“Entity” means any corporation, partnership, association, joint-stock company,
limited liability company, trust, unincorporated organization or other business
entity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor act.

“Excise Tax” means the excise tax imposed by section 4999 of the Code or any
similar tax payable under any United States federal, state, or local statute.

“Executive” means the Employee identified in the introduction of this Agreement.

“Expiration Date” shall have the meaning specified in Section 2 of this
Agreement.

“Good Reason” for termination by the Employee of his employment means the
occurrence (without the Employee’s express written consent) after any Change in
Control, or prior to a Change in Control under the circumstances described in
clauses (ii) and (iii) of the second paragraph of the definition of Termination
of Employment (treating all references to “Change in Control” in paragraphs (a)
through (f) below as references to a “Potential Change in Control”), of any one
of the following acts by the Company, or failures by the Company to act, unless,
in the case of any act or failure to act described in paragraph (a), (e), (f) or
(g) below, such act or failure to act is corrected prior to the effective date
of the Employee’s termination for Good Reason:

         (a) the assignment to the Employee of any duties or responsibilities
which are substantially diminished as compared to the Employee’s duties and
responsibilities immediately prior to a Change in Control or a material change
in the Employee’s reporting responsibilities, titles or offices as an Employee
and as in effect immediately prior to the Change in Control.

         (b) a reduction by the Company in the Employee’s annual Base
Compensation as in effect on the date hereof or as the same may be increased
from time to time, except for across-the-board salary reductions similarly
affecting all individuals having a similar level of authority and responsibility
with the Company and all individuals having a similar level of authority and

- 4 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

responsibility with any Person in control of the Company;

         (c) the relocation of the Employee’s principal place of employment to a
location outside of a 50-mile radius from the Employee’s principal place of
employment immediately prior to the Change in Control or the Company’s requiring
the Employee to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Employee’s business
travel obligations immediately prior to a Change in Control;

         (d) the failure by the Company to pay to the Employee any portion of
the Employee’s current compensation except pursuant to an across-the-board
compensation deferral similarly affecting all individuals having a similar level
of authority and responsibility with the Company and all individuals having a
similar level of authority and responsibility with any Person in control of the
Company, or to pay to the Employee any portion of an installment of deferred
compensation under any deferred compensation program of the Company, within
seven (7) days of the date such compensation is due;

         (e) the failure by the Company to continue in effect any compensation
plan in which the Employee participates immediately prior to the Change in
Control which is material to the Employee’s total compensation, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Employee’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of the Employee’s
participation relative to other Executives, as existed immediately prior to the
Change in Control;

         (f) the failure by the Company to continue to provide the Employee with
benefits substantially similar to those enjoyed by the Employee under any of the
Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Employee was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all individuals having a similar level of authority and responsibility with the
Company and all individuals having a similar level of authority and
responsibility with any Person in control of the Company), the taking of any
other action by the Company which would directly or indirectly materially reduce
any of such benefits or deprive the Employee of any material fringe benefit or
Perquisite enjoyed by the Employee at the time of the Change in Control, or the
failure by the Company to provide the Employee with the number of paid vacation
days to which the Employee is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect
immediately prior to the time of the Change in Control; or

         (g) any purported termination of the Employee’s employment which is not
effected pursuant to a notice of termination satisfying the requirements of
Section 5.1 hereof.

The Employee’s right to terminate his employment for Good Reason shall not be
affected by the Employee’s incapacity due to physical or mental illness. The
Employee’s continued employment shall not constitute consent to, or a waiver of
any rights with respect to, any act or failure to act

- 5 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

constituting Good Reason hereunder.

For purposes of any determination regarding the existence of Good Reason, any
claim by the Employee that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Committee by clear and convincing evidence
that Good Reason does not exist. The Committee’s determination regarding the
existence of Good Reason shall be conclusive and binding upon all parties unless
the Committee’s determination is arbitrary and capricious.

“Gross-Up Payment” means the additional amount paid to a Executive pursuant to
Section 3.4.

“Highest Base Compensation” means the Executive’s annualized Base Compensation
in effect immediately prior to (1) a Change in Control, (2) the first event or
circumstance constituting Good Reason, or (3) the Executive’s Termination of
Employment, whichever is greatest.

“Incumbent Director” means –

(a) a member of the Board on the Effective Date; or

         (b) an individual-

            (1) who becomes a member of the Board after the Effective Date;

            (2) whose appointment or election by the Board or nomination for
election by Baker Hughes’ stockholders is approved or recommended by a vote of
at least two-thirds of the then serving Incumbent Directors (as defined herein);
and

            (3) whose initial assumption of service on the Board is not in
connection with an actual or threatened election contest.

“Merger” means a merger, consolidation or similar transaction.

“Pension Plan” means the Baker Hughes Incorporated Pension Plan, as amended from
time to time.

“Perquisites” means benefits such as any airline VIP club memberships; country
club and/ or health club membership dues and expenses related to the use of the
country club and/ or health club; supplemental life insurance; financial
consulting; and office equipment for use in the home (e.g., cellular telephones,
personal digital assistance, home computers and office accessories similar to
the office accessories available to the Executive in his employment office and
monthly Internet connection fees) that may be provided by the Company from time
to time.

“Person” shall have the meaning ascribed to the term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof, except that the term shall not include (a)
the Company or any of its Affiliates, (b) a trustee or other fiduciary holding
Company securities under an employee benefit plan of the Company or any of its
Affiliates, (c) an underwriter temporarily holding securities pursuant to an
offering of those securities or (d) a corporation owned, directly or indirectly,
by the stockholders of the Company in

- 6 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

substantially the same proportions as their ownership of stock of the Company.

“Potential Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

               (a) the Company enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control;

               (b) the Company or any Person publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control;

               (c) any Person becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 15 percent or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates); or

               (d) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.

“Renewal Date” shall have the meaning specified in Section 2 of this Agreement.

“Specified Owner” means any of the following:

(a) Baker Hughes;

(b) an Affiliate of Baker Hughes;

         (c) an employee benefit plan (or related trust) sponsored or maintained
by Baker Hughes or any Affiliate of Baker Hughes;

         (d) a Person that becomes a Beneficial Owner of Baker Hughes’
outstanding Voting Securities representing 30 percent or more of the combined
voting power of Baker Hughes’ then outstanding Voting Securities as a result of
the acquisition of securities directly from Baker Hughes and/or its Affiliates;
or

         (e) a Person that becomes a Beneficial Owner of Baker Hughes’
outstanding Voting Securities representing 30 percent or more of the combined
voting power of Baker Hughes’ then outstanding Voting Securities as a result of
a Merger if the individuals and Entities who were the Beneficial Owners of the
Voting Securities of Baker Hughes outstanding immediately prior to such Merger
own, directly or indirectly, at least 50 percent of the combined voting power of
the Voting Securities of any of Baker Hughes, the surviving Entity or the parent
of the surviving Entity outstanding immediately after such Merger in
substantially the same proportions as their ownership of the Voting Securities
of Baker Hughes outstanding immediately prior to such Merger.

“Supplemental Retirement Plan” means the Baker Hughes Incorporated Supplemental
Retirement Plan, as amended from time to time.

- 7 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

“Termination of Employment” means the termination of an individual’s employment
relationship with the Company (i) by the Company without Cause after a Change in
Control occurs, or (ii) by the individual for Good Reason after a Change in
Control occurs.

For purposes of this definition, an individual’s employment shall be deemed to
have been terminated after a Change in Control, if (i) the individual’s
employment is terminated by the Company without Cause prior to a Change in
Control (whether or not a Change in Control ever occurs) and such termination
was at the request or direction of a Person who has entered into an agreement
with the Company, the consummation of which would constitute a Change in
Control; (ii) the individual terminates his employment for Good Reason prior to
a Change in Control (whether nor not a Change in Control ever occurs) and the
circumstance or event which constitutes Good Reason occurs at the request or
direction of a Person who has entered into an agreement with the Company, the
consummation of which would constitute a Change in Control; or (iii) the
individual’s employment is terminated by the Company without Cause or by the
individual for Good Reason and such termination or the circumstance or event
which constitutes Good Reason is otherwise in connection with or in anticipation
of a Change in Control (whether or not a Change in Control ever occurs). For
purposes of any determination regarding the applicability of the immediately
preceding sentence, any position taken by the Executive shall be presumed to be
correct unless the Company establishes to the Committee by clear and convincing
evidence that such position is not correct.

Termination of Employment does not include (i) a termination of employment due
to the individual’s death or Disability, or (ii) a termination of employment by
the individual without Good Reason.

“Thrift Plan” means the Baker Hughes Incorporated Thrift Plan, as amended from
time to time.

“Voting Securities” means the outstanding securities entitled to vote generally
in the election of directors or other governing body.

As used in this Agreement, unless the context otherwise expressly requires to
the contrary, references to the singular include the plural, and vice versa;
references to the masculine include the feminine and neuter; references to
“including” mean “including (without limitation)”; and references to Sections
and clauses mean the sections and clauses of this Agreement.

         2. Term of Agreement. The Term of this Agreement shall commence on the
Effective Date and ending on (a) the last day of the three-year period beginning
on the Effective Date if no Change in Control shall have occurred during that
three-year period (such last day being the “Expiration Date”); or (b) if a
Change in Control shall have occurred during (i) the three-year period beginning
on the Effective Date or (ii) any period for which the Term of this Agreement
shall have been automatically extended pursuant to the second sentence of this
Section, the last day of the two-year period beginning on the date on which the
Change in Control occurred.

Provided that after the expiration of the time period described in subsection
(a) of this Section and in the absence of a Change in Control (as described in
subsection (b) of this Section) the Term of the Agreement shall be automatically
extended for successive two-year periods beginning on the day

- 8 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

immediately following the Expiration Date (the beginning date of each successive
two-year period being a “Renewal Date”), unless, not later than 18 months prior
to the Expiration Date or applicable Renewal Date, the Company shall give notice
to Executive that the Term of the Agreement will not be extended.

         3. Compensation Other Than Severance Payments.

            3.1 Equity Based Compensation. Upon the occurrence of a Change in
Control, all options to acquire Baker Hughes stock, all shares of restricted
Baker Hughes stock, all other equity or phantom equity incentives and any awards
the value of which is determined by reference to or based upon the value of
Baker Hughes stock, held by the Executive under any plan of the Company shall
become immediately vested, exercisable and nonforfeitable and all conditions
thereof (including, but not limited to, any required holding periods) shall be
deemed to have been satisfied.

            3.2 Compensation and Benefits During Incapacity and Prior to
Termination of Employment. Following a Change in Control and during the Term of
this Agreement, during any period in which the Executive fails to perform the
Executive’s full-time duties with the Company as a result of incapacity due to
physical or mental illness, the Company shall pay the Executive’s full salary to
the Executive at the rate in effect at the commencement of any such period,
together with all compensation and benefits payable to the Executive under the
terms of any compensation or benefit plan, program or arrangement maintained by
the Company during such period, until the Executive’s employment is terminated
by the Company for Disability.

            3.3 Benefits Following Termination of Employment. If Executive
incurs a Termination of Employment during the Term of this Agreement, the
Company shall provide the Executive the benefits described below.

               (a) Severance Payment Based Upon Base Compensation. The Company
will pay the Executive a cash severance benefit equal to three times the
Executive’s Highest Base Compensation. An Executive’s severance payment under
this paragraph (a) will be paid in accordance with the provisions of Section 4.

               (b) Severance Payment Based Upon Bonuses. The Company will pay
the Executive a cash severance benefit in an amount equal to the sum of (1) and
(2) where (1) is an amount equal to the product of (A) the expected value target
percentage under the Executive’s Bonus for the Baker Hughes’ fiscal year in
which the Executive’s Termination of Employment occurs, (B) the Executive’s
Highest Base Compensation and (C) a fraction, the numerator of which is the
number of full months and any fractional portion of a month during the
performance period through the Executive’s Employment Termination Date and the
denominator of which is the total number of months during such performance
period; and (2) is an amount equal to the product of (A) the expected value
target percentage under the Executive’s Bonus for the Baker Hughes’ fiscal year
in which the Executive’s Termination of Employment occurs, and (B) three times
the Executive’s Highest Base Compensation. However, if the Executive’s
Employment Termination Date occurs during the same calendar year in which a
Change in Control occurs, the pro-rata bonus payment described in clause (1) of
the preceding sentence shall be offset by any payments received by the

- 9 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

Executive under the Baker Hughes Incorporated 1995 Employee Annual Incentive
Compensation Plan (as amended and/or restated) in connection with the Change in
Control. An Executive’s severance payment under this paragraph (b) will be paid
in accordance with the provisions of Section 4.

               (c) Outplacement. The Company will provide the Executive
outplacement services suitable to the Executive’s position for the period of
three years. In lieu of such outplacement services, if the Executive so elects,
the Company shall pay the Executive $30,000.00 in cash. Any such cash payment in
lieu of outplacement services will be paid in accordance with the provisions of
Section 4.

               (d) Pension, Thrift and Supplemental Retirement Plans. In
addition to the retirement benefits to which the Executive is entitled under the
Thrift Plan, the Pension Plan and the Supplemental Retirement Plan, the Company
shall pay the Executive a single sum cash payment in an amount equal to the
undiscounted value of (A) the employer-provided accruals under the Pension Plan
that the Executive would have earned and (B) the employer contributions the
Company would have made to the Thrift Plan and the Supplemental Retirement Plan
(including but not limited to matching and base contributions) on behalf of the
Executive had the Executive continued in the employ of the Company for a period
of three years after the Employment Termination Date. Assuming for this purpose
that (i) the Executive’s earned compensation per year during that three year
period of time is the sum of (1) the Executive’s Highest Base Compensation and
(2) the product of (A) the expected value target percentage under the
Executive’s Bonus for the Baker Hughes’ fiscal year in which the Executive’s
Termination of Employment occurs, and (B) the Executive’s Highest Base
Compensation; and (ii) contribution, deferral, credit and accrual percentages
made under the Pension Plan, the Thrift Plan and the Supplemental Retirement
Plan, by and on behalf of the Executive during the three year period, are the
same percentages in effect on the date of the Change in Control or the
Executive’s Employment Termination Date, whichever is more favorable for the
Executive. The payment required under this paragraph (d) will be made in
accordance with the provisions of Section 4.

               (e) Accident and Health Insurance Benefits. For three years
following the Executive’s Employment Termination Date (the “Continuation
Period”), the Company shall arrange to provide the Executive and his dependents
accident and health insurance benefits, in each case, substantially similar to
those provided to the Executive and his dependents immediately prior to the
Employment Termination Date or, if more favorable to the Executive, those
provided to the Executive and his dependents immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, at no greater
cost to the Executive than the cost to the Executive immediately prior to such
date or occurrence. Benefits otherwise receivable by the Executive pursuant to
this Section 3.3(e) shall be reduced to the extent benefits of the same type are
received by or made available to the Executive during the Continuation Period
(and any such benefits received by or made available to the Executive shall be
reported to the Company by the Executive); provided, however, that the Company
shall reimburse the Executive for the excess, if any, of the cost of such
benefits to the Executive over such cost immediately prior to the Employment
Termination Date or, if more favorable to the Executive, the first occurrence of
an event or circumstance constituting Good Reason.

- 10 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

               (f) Life Insurance. Executive shall be entitled to a single sum
cash payment in an amount equivalent to thirty-six (36) monthly basic life
insurance premiums applicable to the Executive’s basic life insurance coverage
on his Employment Termination Date. The single sum cash payment will be made in
accordance with the provisions of Section 4. An Executive may, at his option,
convert his basic life insurance coverage to an individual policy after his
Employment Termination Date by completing the forms required by the Company.

               (g) Perquisites. Executive shall be entitled to a single sum cash
payment which shall be an amount equal to the sum of (1) the cost of the
Executive’s Perquisites in effect prior to his Termination of Employment for the
remainder of the calendar year in which the Employment Termination Date occurs;
plus (2) the cost of the Executive’s Perquisites in effect prior to his
Termination of Employment for an additional three years. The payment required
under this paragraph (g) will be made in accordance with the provisions of
Section 4. An Executive may, at his option, purchase any of his club memberships
held in the Company’s name for fair market value and on the terms mutually
agreed by the Executive and the Committee.

               (h) Retiree Medical. If the Executive would have become entitled
to benefits under the Company’s post-retirement health care insurance plans, as
in effect immediately prior to the Employment Termination Date or, if more
favorable to the Executive as in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, had the
Executive’s employment terminated at any time during the period of thirty-six
(36) months after the Employment Termination Date, the Company shall provide
such post-retirement health care insurance benefits to the Executive and the
Executive’s dependents commencing on the later of (i) the date on which such
coverage would have first become available and (ii) the date on which the
applicable benefits described in paragraph (e) of this Section terminate.

            3.4 Gross-Up Payments. If any payments or benefits received or to be
received by the Executive (whether pursuant to the terms of this Agreement, or
any other plan or agreement with the Company, any Person whose actions result in
a Change in Control or any Person affiliated with the Company or such Person)
(such payments or benefits, excluding the Gross-Up Payment, being hereinafter
referred to as the “Total Payments”) will be subject to the Excise Tax, the
Company shall pay the Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive after the deduction of any
Excise Tax on the Total Payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment shall be equal to the
Total Payments. The purpose of this Section is to place the Executive in the
same economic position such Executive would have been in had no Excise Tax been
imposed with respect to the Total Payments.

               (a) For purposes of determining whether any of the Total Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (i) all of
the Total Payments shall be treated as “parachute payments” (within the meaning
of section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (the
“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the Change in Control, the
Company’s independent auditor (the “Auditor”), such payments or benefits (in
whole or in part) do not constitute parachute payments, including by reason of
section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within
the meaning of section 280G(b)(l) of the Code shall be

- 11 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

treated as subject to the Excise Tax unless, in the opinion of the Tax Counsel,
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered (within the meaning of section
280G(b)(4)(B) of the Code) in excess of the “base amount” (within the meaning of
section 280G(b)(3) of the Code) allocable to such reasonable compensation, or
are otherwise not subject to the Excise Tax, and (iii) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Auditor
in accordance with the principles of sections 280G(d)(3) and (4) of the Code.

               (b) For purposes of determining the amount of the Gross-Up
Payment, the Executive shall be deemed to pay federal income tax at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
on the Employment Termination Date (or if there is no Employment Termination
Date, then the date on which the Gross-Up Payment is calculated for purposes of
this Section), net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.

               (c) In the event that the Excise Tax is finally determined to be
less than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Executive shall repay to the Company, within ten (10) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment benefit being repaid by the Executive, to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Executive’s taxable income and wages for purposes of federal,
state and local income and employment taxes), plus interest on the amount of
such repayment at 120 percent of the rate provided in section 1274(b)(2)(B) of
the Code. In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder in calculating the Gross-Up Payment (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the payment of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest,
penalties or additions payable by the Executive with respect to such excess)
within five (5) business days following the time that the amount of such excess
is finally determined. The Executive and the Company shall each reasonably
cooperate with the other relative to any administrative or judicial proceedings
concerning the existence or amount of liability for the Excise Tax.

            3.5 Legal Fees. The Company shall pay, on a fully grossed up, after
tax basis, all legal fees and expenses incurred by the Executive (i) in
disputing in good faith any issue relating to the Executive’s termination of
employment, (ii) in seeking in good faith to obtain or enforce any benefit or
right provided under this Agreement in accordance with Section 5.3, or (iii) in
connection with any tax audit or proceeding to the extent attributable to the
application of section 4999 of the Code to any payment or benefit under this
Agreement. Such payments shall be made within ten (10) business days after
delivery of the Executive’s written request for payment accompanied with such
evidence of fees and expenses incurred as the Company may reasonably require.

- 12 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

         4. Time of Benefits Payments. The Company shall pay the Executive any
cash benefits described in paragraphs (a), (b), (c) (if the Executive elects to
receive a cash payment in lieu of outplacement services), (d), (e) and (f) of
Section 3.3 in a single sum cash payment within thirty (30) days after the
Executive’s Employment Termination Date. If it is subsequently determined that
additional monies are due and payable to the Executive as benefits described in
paragraphs (a), (b), (c) (if the Executive elects to receive a cash payment in
lieu of outplacement services), (d) and (f) of Section 3.3, the Company will pay
any such unpaid benefits to the Executive, together with interest on the unpaid
benefits from the date the single sum cash payment was made at the annual rate
of 120 percent of the rate provided in section 1274(b)(2)(B) of the Code, within
ten (10) business days of discovering that the additional monies are due and
payable. If the benefits paid to the Executive are subsequently determined to
exceed the amount of benefits the Executive should have received, such excess
shall constitute a loan by the Company to the Executive, payable within ten
(10) business days after demand by the Company, together with interest from the
date the single sum cash payment was made at the annual rate of 120 percent of
the rate provided in section 1274(b)(2)(B) of the Code, but only to the extent
such amount has not been previously paid by the Executive.

         5. Termination Procedures And Compensation During Dispute.

            5.1 Notice of Termination. After a Change in Control and during the
Term of this Agreement, any purported termination of the Executive’s employment
by the Company shall be communicated by the Company by a written Notice of
Termination to the Executive in accordance with Section 9.8 hereof. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail. No purported
termination of the Executive’s employment by the Company after a Change in
Control and during the Term of this Agreement shall be effective unless the
Company complies with the procedures set forth in this Section.

            5.2 Employment Termination Date. “Employment Termination Date,” with
respect to any purported termination of the Executive’s employment after a
Change in Control and during the Term of this Agreement, shall mean (i) if the
Executive’s employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause)

- 13 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

and, in the case of a termination by the Executive, shall not be less than
fifteen (15) days nor more than sixty (60) days, respectively, from the date
such Notice of Termination is given).

            5.3 Dispute Concerning Termination. If within fifteen (15) days
after any Notice of Termination is given, or, if later, prior to the Employment
Termination Date (as determined without regard to this Section), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Employment Termination Date shall be
extended until the earlier of (i) the date on which the Term of this Agreement
ends or (ii) the date on which the dispute is finally resolved, either by mutual
written agreement of the parties or by a final judgment, order or decree of an
arbitrator or a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected); provided, however, that the Employment Termination Date shall
be extended by a notice of dispute given by the Executive only if such notice is
given in good faith and the Executive pursues the resolution of such dispute
with reasonable diligence.

            5.4 Compensation During Dispute. If a purported termination occurs
following a Change in Control and during the Term of this Agreement and the
Employment Termination Date is extended in accordance with Section 5.3 hereof,
the Company shall continue to pay the Executive the full compensation in effect
when the notice giving rise to the dispute was given (including, but not limited
to, salary) and continue the Executive as a Executive in all compensation,
benefit and insurance plans in which the Executive was participating when the
notice giving rise to the dispute was given or those plans in which the
Executive was participating immediately prior to the first occurrence of an
event or circumstance giving rise to the Notice of Termination, if more
favorable to the Executive, until the Employment Termination Date, as determined
in accordance with Section 5.3 hereof. Amounts paid under this Section are in
addition to all other amounts due under this Agreement (other than those due
under Section 3.2 hereof) and shall not be offset against or reduce any other
amounts due under this Agreement.

         6. Withholding. Subject to the provisions of Section 3.4, Company may
withhold from any benefits paid under this Agreement all income, employment, and
other taxes required to be withheld under applicable law.

         7. Death of Executive. If an Executive dies after his Employment
Termination Date but before the Executive receives full payment of the benefits
to which he is entitled, any unpaid benefits will be paid to the Executive’s
surviving spouse, or if the Executive does not have a surviving spouse, to the
Executive’s estate.

         8. Amendment and Termination. During the Term of this Agreement, this
Agreement may not be terminated or amended in any manner that would negatively
affect a Executive’s rights under this Agreement. Further, no amendment or
termination of this Agreement after a Executive’s Employment Termination Date
shall affect the benefits payable to such Executive. Subject to the foregoing
restrictions, Baker Hughes may amend or terminate this Agreement by a written
instrument that is authorized by the Committee.

- 14 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

         9. Miscellaneous.

            9.1 Agreement Not an Employment Contract. The adoption and
maintenance of this Agreement is not an employment contract between the Company
and Executive and gives Executive no right to retain his employment. It is not
intended to interfere with the rights of the Company to terminate Executive’s
employment at any time with or without notice and with or without cause or to
interfere with an Executive’s right to terminate his employment at any time.

            9.2 Alienation Prohibited. No benefits hereunder shall be subject to
anticipation or assignment by Executive, to attachment by, interference with, or
control of any creditor of Executive, or to being taken or reached by any legal
or equitable process in satisfaction of any debt or liability of Executive prior
to its actual receipt by Executive. Any attempted conveyance, transfer,
assignment, mortgage, pledge, or encumbrance of the benefits hereunder prior to
payment thereof shall be void.

            9.3 Severability. Each provision of this Agreement may be severed.
If any provision is determined to be invalid or unenforceable, that
determination shall not affect the validity or enforceability of any other
provision.

            9.4 Binding Effect. This Agreement shall be binding upon any
successor of the Company. Further, the Board shall not authorize a Change in
Control that is a merger or a sale transaction unless the purchaser or the
Company’s successor agrees to take such actions as are necessary to cause
Executive to be paid or provided all benefits due under the terms of this
Agreement as in effect immediately prior to the Change in Control.

            9.5 Settlement of Disputes Concerning Benefits Under this Agreement;
Arbitration. All claims by Executive for benefits under this Agreement shall be
directed to and determined by the Committee and shall be in writing. Any denial
by the Committee of a claim for benefits under this Agreement shall be delivered
to the Executive in writing within thirty (30) days after written notice of the
claim is provided to the Company in accordance with Section 9.8 and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Committee shall afford a reasonable opportunity to
the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Committee a decision of the Committee
within sixty (60) days after notification by the Committee that the Executive’s
claim has been denied. Any further dispute or controversy arising out of or
relating to this Agreement, including without limitation, any and all disputes,
claims (whether in tort, contract, statutory or otherwise) or disagreements
concerning the interpretation or application of the provisions of this Agreement
shall be resolved by arbitration in accordance with the rules of the American
Arbitration Association (the “AAA”) then in effect. No arbitration proceeding
relating to this Agreement may be initiated by either the Company or the
Executive unless the claims review and appeals procedures specified in
Section 5.3 have been exhausted. Within ten (10) business days of the initiation
of an arbitration hereunder, the Company and the Executive will each separately
designate an arbitrator, and within twenty (20) business days of selection, the
appointed arbitrators will appoint a neutral arbitrator from the AAA Panel of
Commercial Arbitrators. The arbitrators shall issue their written decision

- 15 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

(including a statement of finding of facts) within thirty (30) days from the
date of the close of the arbitration hearing. The decision of the arbitrators
selected hereunder will be final and binding on both parties. This arbitration
provision is expressly made pursuant to and shall be governed by the Federal
Arbitration Act, 9 U.S.C. Sections 1-16 (or replacement or successor statute).
Pursuant to Section 9 of the Federal Arbitration Act, the Company and any
Executive agree that a judgment of the United States District Court for the
District in which the headquarters of Baker Hughes is located at the time of
initiation of an arbitration hereunder may be entered upon the award made
pursuant to the arbitration.

            9.6 No Mitigation. The Company agrees that if the Executive’s
employment with the Company terminates during the Term of this Agreement, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to this
Agreement. Further, except as expressly provided otherwise herein, the amount of
any payment or benefit provided for in this Agreement (other than Section 3.3(e)
hereof) shall not be reduced by any compensation earned by the Executive as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

            9.7 Other Amounts Due. Except as expressly provided otherwise
herein, the payments and benefits provided for in this Agreement are in addition
to and not in lieu of amounts and benefits that are earned by an Executive prior
to his Termination of Employment. The Company shall pay an Executive any
compensation earned through the Employment Termination Date but not previously
paid the Executive. Further the Executive shall be entitled to any other amounts
or benefits due the Executive in accordance with any contract, plan, program or
policy of the Company or any of its Affiliates. Amounts that the Executive is
entitled to receive under any plan, program, contract or policy of the Company
or any of its Affiliates at or subsequent to the Executive’s Termination of
Employment shall be payable or otherwise provided in accordance with such plan,
program, contract or policy, except as expressly modified herein.

            9.8 Notices. For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed, if
to the Executive, to the address listed on the signature page of this Agreement
and, if to the Company, to 3900 Essex Lane; Houston, Texas 77027; Attention:
General Counsel, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon actual receipt.

            9.9 Governing Law. All provisions of this Agreement shall be
construed in accordance with the laws of Texas, except to the extent preempted
by federal law and except to the extent that the conflicts of laws provisions of
the State of Texas would require the application of the relevant law of another
jurisdiction, in which event the relevant law of the State of Texas will
nonetheless apply, with venue for litigation being in Houston, Texas.

- 16 -



--------------------------------------------------------------------------------



 



Exhibit 10.8

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date above first written.

              BAKER HUGHES INCORPORATED
 
       

  By:    

     

--------------------------------------------------------------------------------

    Michael E. Wiley     Chairman and Chief Executive Officer
 
            EXECUTIVE:
 
           

--------------------------------------------------------------------------------

    , Executive    

--------------------------------------------------------------------------------

 
            Address:
 
           

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

- 17 -